Citation Nr: 9934736	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right testicle 
disability, to include on a secondary basis.

2.  Entitlement to service connection for skin disability, 
including psoriasis, on either a direct or secondary basis.

3.  Entitlement to service connection for psychiatric 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, for additional development.  The case is again 
before the Board for adjudication.

An August 1996 rating decision granted special monthly 
pension (SMP) by reason of being housebound, effective July 
11, 1996; and a July 1998 rating decision granted SMP based 
on the need for the aid and attendance of another person, 
effective February 4, 1997.  A September 1999 rating decision 
denied service connection for bilateral hearing loss.  Since 
there is no subsequent correspondence on the denial of 
service connection for bilateral hearing loss, this matter is 
not currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained by 
the RO. 

2.  Neither right testicle disability nor skin disability, 
including psoriasis, was present in service, nor are they 
shown to be etiologically related to service.

3.  Right testicle disability, skin disability, including 
psoriasis, and psychiatric disability were not caused or 
chronically worsened by service-connected disability.

CONCLUSIONS OF LAW

1.  Right testicle disability and skin disability, including 
psoriasis, were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303(d) (1999).

3.  Right testicle disability, skin disability, including 
psoriasis, and psychiatric disability are not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
these issues and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(1999).  Additional disability resulting from the aggravation 
of a nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service medical records reveal that the veteran had the mumps 
in February 1945.  The veteran's psychiatric status, skin and 
genitourinary system were found to be normal on examination 
in November 1946.  

According to June and July 1968 hospital records signed by 
Thomas P. Krueger, M.D., the veteran's complaints included 
swelling and pain in the testicles.  The veteran indicated 
that he had been treated recently for orchitis, characterized 
by bloody discharge.  

In August 1968 treatment records from C. Basil Fausset, M.D., 
it was noted that the veteran reported being nervous if he 
was up too long.  According to a November 1968 medical 
certificate from Ray B. Robertson, M.D., who had seen the 
veteran on several occasions between December 1967 and April 
1968, the veteran's complaints included swollen testicles and 
nervousness.

On VA examination in January 1969, the veteran noted swelling 
of the testicles that began in December 1967, which cleared 
up with medication but later returned.  The diagnoses 
included trophic changes of the fingernails and toenails; 
chronic dermatitis, scaly, interbuttocks fold, asymptomatic; 
and slight atrophy of the left testicle, residuals of mumps 
in 1945.

On VA examination in November 1969, the diagnoses were 
trophic changes of the finger and toenails; partial atrophy 
of the left testicle, secondary to mumps; and chronic 
dermatitis, asymptomatic, scaly type of the intergluteal 
fold.

Private physicians' reports received by VA in May 1972 and 
January 1975, as well as a November 1974 report from St. 
Francis Hospital, essentially involve the veteran's left 
testicle disability.  The veteran underwent a left 
orchiectomy in November 1974.

According to July 1975 and May 1976 reports from J. P. 
Worley, M.D., the veteran was very nervous, which was made 
worse by his disabilities, including testicle removal.

VA outpatient records dated from November 1976 to March 1985 
reveal psoriasis beginning in November 1976.  The veteran was 
hospitalized at a VA hospital in August 1988 with back 
complaints; the discharge diagnoses included schizophrenia 
and psoriasis.  VA outpatient records from February to 
October 1990 reveal swelling of the right testicle and 
psoriatic arthritis.

Statements in support of the veteran's claim from fellow 
soldiers and from people who knew him soon after service, 
which are dated from April 1991 to January 1992, reveal that 
the veteran had "jungle rot" beginning in 1945.

According to April and June 1991 statements from John J. 
Mulcahy, M.D., the veteran had right traumatic epididymitis, 
which might exacerbate a nervous disorder because of the 
anxiety that the condition could cause.  It was noted that 
the veteran related the epididymitis back to the mid 1960's 
when he had mumps affecting both testes.

The diagnoses on September 1991 evaluation by Walker Clinical 
Evaluations, Inc. included recurrent right epididymitis, and 
anxiety disorder vs. schizophrenia.

Private physicians' statements dated in January and February 
1992, which include a January 1992 statement from Joanne 
Bryant, M.D., reveal that the veteran had psoriasis, which 
began in service and can be made worse by trauma, stress, or 
infection.

According to a March 1992 statement from Philip A. 
Countryman, M.D., the veteran was seen for right testicle 
pain.  A private medical record and a VA outpatient report 
dated in May 1992 reveal genitourinary problems.  According 
to a May 1992 report from Daniel Mejer, M.D., the veteran was 
apparently diagnosed with schizophrenia in service and had 
current findings supportive of a diagnosis of anxiety 
disorder.  Dr. Mulcahy indicated in a June 1992 statement 
that the veteran related his right epididymitis to the mumps 
he had in the mid 1940's.

According to a June 1992 statement from John Regan, M.D., the 
veteran had had several years of difficulties with painful 
testicles which appeared to stem from mumps orchitis.  A July 
1992 statement from Nestor C. Reyes, M.D., reveals a history 
of orchitis secondary to mumps from 1967.
An August 1992 statement from D. B. Tarr, Ph.D., reveals that 
psychological testing showed generalized cognitive 
deterioration, and it was considered reasonable to suspect 
that the veteran had progressive cerebral deterioration 
associated with orchitis and other sequelae of mumps 
infection.  According to an August 1992 statement from George 
M. Lewis, M.D., the veteran had serious change and 
decompensation in his mental status related to his prior 
exposure to mumps.  Dr. Reyes indicates in a September 1992 
statement that the veteran was being treated for right 
testicular orchitis and a psychiatric condition and that the 
veteran had chronic psoriasis, with a recent flare up 
secondary to the orchitis.

According to a December 1992 VA psychiatric examination 
report, the veteran complained of difficulties with his 
memory and with physical problems.  The examiner noted that a 
post mumps infection syndrome might be consistent with the 
veteran's complaints but that the veteran also had a 34 year 
history of heavy drinking.  The diagnosis was organic 
amnestic syndrome, rule out psychogenic amnesia.

The veteran testified at his personal hearing at the RO in 
April 1993 that he noticed skin problems in approximately May 
1945, that his current psoriasis is the same problem he had 
in service, and that his right testicle problem and 
psychiatric condition have been attributed to mumps.

According to an August 1993 VA psychosocial assessment, the 
veteran had anxiety and depression associated with numerous 
medical problems that stemmed from exposure to mustard gas 
and mumps.  An August 1993 VA psychological report reveals 
the diagnoses of somatization disorder and personality 
disorder.  

In August 1993, the veteran was admitted to a VA facility for 
evaluation by a board of three VA psychiatrists, who were to 
reconcile the prior diagnoses.  The Board concluded that the 
prior medical conclusion that the veteran had cognitive 
deficits related to mumps was totally unsupported.  The board 
diagnosed a mild generalized anxiety disorder; and 
alcoholism, in remission.  The board went on to conclude that 
there was no evidence to connect the veteran's psychological 
profile and psychiatric symptomatology to his previous 
infection with mumps and its subsequent physical sequelae, 
that there was no evidence of a true amnestic syndrome, and 
that the veteran's cognitive deficits were mild and could 
easily be attributed to the veteran's prior heavy alcohol 
use.

VA outpatient records for January 1994 note psoriasis.  VA 
outpatient records for March 1994 reveal a generalized 
anxiety disorder and testicular swelling.  Subsequent VA 
outpatient records also note psoriasis.  St. Anthony Medical 
Center records dated in October 1996 include the notation 
that the veteran had one small testicle.

On a January 1997 VA examination for aid and attendance 
purposes, the diagnoses included schizophrenia.  

The diagnosis on VA examination of the right testis in 
February 1997 was mumps orchitis in 1945.  The examiner noted 
that although records substantiated the recurrence of 
orchitis in 1967, he doubted whether there was a recurrence 
of mumps; more likely was the possibility of orchitis from 
bacteriologic etiology.  Whether the orchitis in 1945 left 
residual structural changes that would have subsequently 
contributed to post-service orchitis was deferred.  On VA 
psychiatric examination in March 1997, the diagnosis was 
adjustment disorder with mixed emotional features.  The 
report of a VA genitourinary evaluation in March 1997 is 
difficult to read but appears to contain a diagnosis of NCB 
dysfunction secondary to epidermal tumor.

On VA skin examination in September 1997, the veteran noted a 
history of psoriasis since 1945; the diagnosis was psoriasis.

The diagnosis on VA examination in November 1998 was chronic 
epididymitis on the right, recurrent, of undetermined 
etiology.  The examiner concluded that it was at least as 
likely as not that the veteran's epididymitis was not related 
to mumps and that it was at least as likely as not that the 
epididymitis was not caused or worsened by the veteran's 
service-connected left orchiectomy.  It was noted by the same 
examiner later in November 1998 that he had reviewed both 
claims files for his evaluation.

On VA skin examination in November 1998, psoriasis was 
diagnosed.  According to additional comments noted by the 
same examiner in December 1998, the prior evidence had been 
reviewed.  It was the examiner's opinion that the veteran's 
psoriasis was not at least as likely as not etiologically 
related to his military service and that the psoriasis was 
not at least as likely as not caused or chronically worsened 
by service-connected disability.  It was noted that the 
rationale for the examiner's opinion was based on the 
veteran's history and physical examination and the current 
medical knowledge of psoriasis.

According to an April 1999 statement from the VA examiner who 
saw the veteran in November 1998 and made additional comments 
in December 1998, the veteran had indicated that his 
testicles were asymptomatic between 1945 and 1967, suggesting 
no inflammatory viral infection.  The examiner also noted 
that, while mumps could produce permanent atrophic testicular 
damage, he did not believe that it could cause chronic 
recurrent inflammation, orchitis, or epididymitis for 54 
years after the initial infection, especially after a 22 year 
symptom free hiatus.  The examiner indicated that there was 
no reason why an uncomplicated left orchiectomy should cause 
or worsen on a permanent basis chronic epididymitis of the 
right testicle.

Also on file are excerpts of medical articles sent in by the 
veteran at various times in support of his claim.

Although the record contains statements from the veteran, and 
from other people who either knew the veteran during service 
or met him soon after discharge, the veteran and those 
submitting statements in support of the claims, as lay 
persons, are not qualified to provide medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

There is no evidence of right testicle disability in service 
medical records, including on the report of separation 
examination in November 1946.  The initial post-service 
notation of a testicle problem was not until the late 1960's, 
which is many years after service discharge.  The veteran 
first complained of left testicle disability, and he 
underwent a left orchiectomy in November 1974, for which he 
is service connected.  He began complaining of right testicle 
problems in the 1990's, and it was noted by Dr. Regan in June 
1992 that the veteran's difficulties with painful testicles 
appeared to stem from mumps orchitis.  However, it was noted 
by a VA examiner in November 1998, after review of the claims 
files, that the right epididymitis was of undetermined 
etiology and that it was at least as likely as not that the 
epididymitis was not related to mumps and at least as likely 
as not that it was not caused or worsened by the veteran's 
service-connected left orchiectomy.  Another VA examiner, who 
also had reviewed the evidence, concluded in April 1999 that 
mumps do not produce chronic recurrent inflammation, 
orchitis, or epididymitis for 54 years after an initial 
infection, especially since the veteran was symptom free for 
22 years after service discharge, and there was no reason why 
an uncomplicated left orchiectomy should cause or permanently 
worsen chronic epididymitis of the right testicle.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right testicle disability, to include on a 
secondary basis.

With respect to the veteran's claim for service connection 
for skin disability, to include psoriasis, on either a direct 
or secondary basis, the Board notes that no skin abnormality 
is noted in the veteran's service medical records, and his 
skin was normal on discharge examination in November 1946.  
The initial post-service notation of a skin disability was 
not until January 1969.  A January 1992 statement from Dr. 
Bryant notes that the veteran has psoriasis that began in 
service, and a September 1992 statement from Dr. Reyes 
concludes that the veteran has chronic psoriasis with a 
recent flare-up secondary to orchitis.  However, Dr. Bryant 
appears to base her opinion on the veteran's subjective 
history and Dr. Reyes indicates that the veteran's psoriasis 
is due to nonservice-connected right testicular orchitis.  
Moreover, a December 1998 opinion from a VA physician who has 
reviewed the evidence concludes that it is not at least as 
likely as not that the veteran's psoriasis is related to his 
military service and it is not at least as likely as not that 
the psoriasis was caused or chronically worsened by his 
service-connected disability.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for skin disability, 
including psoriasis, on either a direct or secondary basis.

The veteran is also claiming that he should be service 
connected for psychiatric disability on a secondary basis.  
Since the veteran is not service connected for orchitis of 
the right testicle, service connection for a psychiatric 
disability cannot be granted on this basis.  Consequently, 
the Board must determine whether the veteran has a 
psychiatric disability secondary to service-connected left 
orchiectomy due to mumps-orchitis.  Dr. Tarr concluded in 
August 1992 that it was reasonable to suspect there was 
progressive cerebral deterioration associated with orchitis; 
Dr. Lewis noted in August 1992 that there was a serious 
change in the veteran's mental status due to his prior 
exposure to mumps; and an August 1993 VA psychosocial 
assessment contains the conclusion that the veteran had 
anxiety and depression associated with medical problems that 
stemmed from exposure to mustard gas and mumps.  However, it 
was concluded on VA examination in August 1993 by a board of 
three VA psychiatrists, after review of the claims files, 
that no evidence was provided to support the August 1992 
conclusion that the veteran's cognitive deficits are related 
to the mumps he had in service.  The veteran's cognitive 
deficits were considered to be mild and easily attributable 
to the veteran's prior heavy alcohol use.  Moreover, the 
August 1993 etiological conclusion was not made by a 
physician.  Additionally, when the veteran was given a VA 
psychiatric evaluation in March 1997, the diagnosis was 
adjustment disorder with mixed emotional features.  He was 
not found to have a chronic psychiatric disorder.  
Consequently, the Board also concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for psychiatric disability on a secondary basis.





ORDER

Service connection for right testicle disability, to include 
on a secondary basis, is denied.

Service connection for skin disability, including psoriasis, 
either on a direct or secondary basis is denied.

Service connection for psychiatric disability on a secondary 
basis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

